ON MOTION ROE EEHEARING.
Rombauer, P. J.
The plaintiff’s counsel presses with great earnestness the proposition that the road in question was not a public road de jure, and, hence, the company was bound to fence it. He also calls our attention to the fact that the private road referred to in Walton v. Railroad, 67 Mo. 56, was by statute a road subject to public use, and, hence, that case is no authority. The conclusive answer to this argument is found in Luckie v. Railroad, 76 Mo. 639, and Brown v. Railroad, 20 Mo. App. 427, which expressly decides that railroad companies are not required to fence across highways de facto.
All the judges concurring, the motion for rehearing is overruled.